Finding the majority opinion to be inconsistent with pronouncements of the Ohio Supreme Court, I must respectfully dissent.
The Supreme Court has repeatedly held that the burden is upon an administrative agency to present evidence proving the actual time of mailing of its decision *Page 631 
when contending that a notice of appeal was not timely filed. See, e.g., King v. Garnes (1973), 36 Ohio St. 2d 187, 65 O.O.2d 404, 305 N.E.2d 798; Wycuff v. Fotomat Corp. (1974), 38 Ohio St. 2d 196, 67 O.O.2d 205, 311 N.E.2d 657; and Proctor v. Giles
(1980), 61 Ohio St. 2d 211, 15 O.O.3d 227, 400 N.E.2d 393. The rule is succinctly stated in Geroc v. Ohio Veterinary Med. Bd.
(1987), 37 Ohio App. 3d 192, 195, 525 N.E.2d 501, 504, as follows:
"Because the actual mailing of the order is the event which triggers the fifteen-day appeal period, the agency issuing the order bears the burden of establishing the actual date of mailing. * * *"
Here, the actual date of mailing is crucial to the determination since, for example, if the decision was actually mailed on December 16, 1993 (rather than December 15), the notice of appeal would be timely filed both with the agency and the common pleas court, since Friday, December 31, 1993, was a legal holiday and January 3, 1994 was a Monday, and, thus, would be the last day for filing. The majority thrusts aside this issue by the incorrect statement that it is undisputed that the order was mailed by certified mail on December 15, 1993. Appellee, in her brief herein, points out this factual issue was not considered by the trial court and, if the first assignment of error be sustained, the cause should be remanded to the trial court for that factual determination.2 There is evidence from which such an inference possibly could be made but, as appellee pointed out, the trial court never reached or determined that factual issue but, instead, erroneously found the agency had failed timely to file its record. The majority invades the province of the trier of facts and makes an incorrect factual determination. The cause should be remanded to the trial court for the factual determination of when the order was actually placed in the United States mail, rather than merely being sent to the agency mail room for agency processing. The handwritten dates on the agency-retained copy of the certified mail receipt form are not postmarks, and there is no indication of who wrote them on the form or when — that is, whether these were placed on them by the typist at the time of preparation.
The notice of appeal was filed at the latest on January 3, 1993, with both the agency and the common pleas court. Appellant presents evidence that the notice of appeal was mailed to the Ohio Department of Commerce, Division of Real Estate, on December 27, 1993. Although risk of nondelivery is upon the appellant, when notice is actually received, there is a presumption that delivery was in the ordinary course of mail in the absence of evidence to the contrary. *Page 632 
See Gingo v. State Med. Bd. (1989), 56 Ohio App. 3d 111,564 N.E.2d 1096, which holds that the agency has the burden of rebutting this presumption, which burden is not met by merely producing a time-stamped copy of the notice of appeal. Here, the agency concedes it received the notice of appeal on January 3, 1994, at the latest, but failed to "file" it until two days later on January 5, 1994. A January 3, 1994 receipt is stamped on the notice of appeal by the agency but, under the rule of Gingo,supra, this is insufficient to indicate that it was not, in fact, received on December 30, 1993, in the ordinary course of mail but not stamped until January 3, 1994. Again, this is a factual issue that should be remanded to the trial court to determine, but the majority proceeds to make the factual determination.
However, the evidence is conclusive that the notice of appeal was received by the clerk of the trial court on December 30, 1993. Although the notice of appeal is clearly styled "In the Court of Common Pleas, Franklin County, Ohio," the clerk of the common pleas court inadvertently used a court of appeals file stamp instead of a common pleas file stamp in indicating filing. The clerk for the two courts is the same, namely, "Thomas J. Enright, Clerk of Courts," as both file stamps indicate. See R.C. 2303.03. A paper (including a notice of appeal) is filed when it is delivered to the proper office. A file stamp is merely evidence of filing and does not determine the actual time of such delivery.
The notice of appeal was delivered to the proper clerk, the clerk of the trial court, Thomas J. Enright. The error of that clerk in using the wrong file stamp to indicate receipt neither can be imputed to appellee (appellant in the common pleas court), nor detract from the effectiveness of the filing of the notice of appeal on December 30, 1993. See Welfare Fin. Corp. v.Estep (1960), 170 Ohio St. 391, 11 O.O.2d 120, 165 N.E.2d 789;Ordway v. Motor Express, Inc. (1967), 11 Ohio St. 2d 70, 40 O.O.2d 72, 227 N.E.2d 607; Ferrebee v. Boggs (1969), 18 Ohio St. 2d 87, 47 O.O.2d 237, 247 N.E.2d 753; and Cobb v. Cobb
(1980), 62 Ohio St. 2d 124, 16 O.O.3d 145, 403 N.E.2d 991.
Accordingly, the second and third assignments of error should be overruled because notice of appeal was timely filed unless the agency can demonstrate to the contrary upon remand.
The first assignment of error should be sustained, the judgment reversed, and the cause remanded for a factual determination of when the agency order was actually mailed by appellant and when the notice of appeal was actually received by the agency, and for such further proceedings as may be appropriate.
2 Appellee raised this unresolved issue in the trial court citing Geroc, supra, and stating, "[t]he Division of Real Estate, Ohio Department of Commerce does not support its motion with any evidence relating to the date of mailing" with respect to the notice of the agency order. *Page 633